Citation Nr: 0948777	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
February 1960 and from April 1965 to December 1972. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in pertinent part, continued the 10 
percent rating for the Veteran's service-connected low back 
strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In 1972 service connection was granted for residuals of a low 
back strain, rated as noncompensably disabling under the 
former Diagnostic Code 5295.  In 1999, the Veteran's back 
disability was characterized as low back strain with 
traumatic arthritis.  The zero percent rating was increased 
to 10 percent, effective January 20, 1999, again under 
Diagnostic Code 5295.  

In April 2006, the Veteran filed an informal claim seeking an 
increased rating.  By rating action dated in September 2006, 
the RO confirmed and continued the assigned 10 percent rating 
under Diagnostic Code 5237.  38 C.F.R. Part 4 (2009).  The 
Veteran appealed therefrom.  It is noted that service 
connection for degenerative disc disease of the lumbar spine 
is not in effect. 

On the last VA examination for rating purposes, which was 
conducted in June 2007, the Veteran complained of pain 
radiating down both lower extremities.  See also VA 
examination dated in October 2006.  The Board notes that 
medical evidence of record describes objective neurologic 
abnormalities associated with the Veteran's back.  VA 
examinations reflect that straight leg raises produced pain 
bilaterally.  Additionally, a private treatment record from 
Dr. B. noted that the Veteran had radicular symptoms, though 
straight leg raising test was negative at that time.  See 
private treatment record dated in January 2006.  Note (1) to 
the General Rating Formula for Diseases and Injuries of the 
Spine, states that objective neurologic abnormalities 
associated with a back disability are to be rated separately 
under an appropriate diagnostic code (DC).  See 38 C.F.R. 
§ 4.71a.  However, in this case, it is unclear whether any 
objective neurologic findings are associated with the 
Veteran's service-connected low back strain or his 
nonservice-connected degenerative disc disease of the 
lumbosacral spine.  Therefore, a current VA examination is 
needed to separate the Veteran's service-connected symptoms 
from his nonservice-connected symptoms, if possible.  In this 
regard the Board notes that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
medical examination for evaluation of the 
nature and extent of his service-connected 
low back strain.  The Veteran's claims 
file and a copy of this remand must be 
made available to the examiner for review.  
All indicated studies should be performed, 
and all findings reported in detail.  The 
examiner is asked to specifically address 
whether any objective neurologic 
abnormalities are present, and, if so, 
whether any objective neurologic 
abnormalities are associated with the 
Veteran's low back strain, distinguishing 
neurologic abnormalities associated with 
other nonservice-connected disabilities.  
If the symptoms cannot be distinguished, 
the examiner should state so.  The 
examiner should also comment on any 
service-connected functional and 
occupational impairment.

2.  Thereafter, re-adjudicate the 
Veteran's claim.  Any objective neurologic 
abnormalities associated with the 
Veteran's low back strain should be 
assigned a separate disability rating, if 
warranted, under an appropriate Diagnostic 
Code, see 38 C.F.R. Part 4.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


